DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-14 is that applicant’s claimed invention includes a metal dispersion liquid comprises tabular metal particle A, and metal particle B, wherein metal particle B having an average aspect ratio of 1 to 15 and an average equivalent circle diameter of 1 nm to 150 nm; wherein an average equivalent circle diameter A1 of the tabular metal particles A and an average equivalent circle diameter B1 of the metal particles B satisfy Expression (1),  
A1 > B1 …..Expression (1) and 
a content a of the tabular metal particles A and a content b of the metal particles B with respect to a total mass of the metal dispersion liquid satisfy Expression (2): 
0.0001 ≤ b/(a+b) ≤ 0.3 …..Expression (2). 
It is this limitation, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.
The primary reason for allowance of claim 15 is that applicant’s claimed invention includes a metal dispersion liquid comprises tabular metal particle A, and metal particle B, wherein metal particle B having an average aspect ratio of 1 to 8 and an average equivalent circle diameter of 1 nm to 120 nm; wherein an average equivalent circle diameter A1 of the tabular metal particles A and an average equivalent circle diameter B1 of the metal particles B satisfy Expression (1),  
A1 > B1 …..Expression (1) and 
a content a of the tabular metal particles A and a content b of the metal particles B with respect to a total mass of the metal dispersion liquid satisfy Expression (2-2): 
0.0001 ≤ b/(a+b) ≤ 0.15 …..Expression (2-2). 
It is this limitation, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Richert et al. (# US 2015/0158323) discloses a method comprising: A) applying a curable composition to at least a portion of the substrate wherein the curable composition comprises: 
a1) at least one ethylenically unsaturated resin, a monomer or a mixture thereof; 
a2) at least one photoinitiator; and
a3) a metal pigment which is in the form of platelet shaped transition metal particles having a longest dimension of edge length of from 5 nm to 1000 nm, preferably from 7 nm to 600 nm and particularly from 10 nm to 500 nm, and a thickness of from 1 nm to 100 nm, preferably from 2 to 40 nm and particularly from 3 to 30 nm; 
B) contacting at least a portion of the curable composition with a surface relief microstructure, especially optically variable image forming means; 
C) curing the composition by using at least one UV lamp ([0010]).
However, Richert et al. did not discloses or suggested: a metal dispersion liquid comprises tabular metal particle A, and metal particle B, wherein an average equivalent circle diameter A1 of the tabular metal particles A and an average equivalent circle diameter B1 of the metal particles B satisfy Expression (1), and 
a content a of the tabular metal particles A and a content b of the metal particles B with respect to a total mass of the metal dispersion liquid satisfy Expression (2): 
A1 > B1…… Expression (1) 
0.0001 ≤ b/(a+b) ≤ 0.3…… Expression (2). 
 a pigment dispersion containing a metal pigment, wherein the metal pigment contains plate-like particles, and in the case where the longitudinal diameter on the planar surface of the plate-like particle is X, the lateral diameter is Y, and the thickness is Z, the 50% average particle diameter R50 of a corresponding circle determined from the surface area in the X-Y plane of the plate-like particle is between 0.5 and 3 .mu.m, and the condition R50/Z>5 is satisfied (see Abstract). 
However, Oyanagi et al. did not discloses or suggested: a metal dispersion liquid comprises tabular metal particle A, and metal particle B, wherein an average equivalent circle diameter A1 of the tabular metal particles A and an average equivalent circle diameter B1 of the metal particles B satisfy Expression (1), and 
a content a of the tabular metal particles A and a content b of the metal particles B with respect to a total mass of the metal dispersion liquid satisfy Expression (2): 
A1 > B1….. Expression (1) 
0.0001 ≤ b/(a+b) ≤ 0.3….. Expression (2). 
(3) Ogura et al. (# US 2015/0252157) discloses the average primary particle diameter of the metal particles can be appropriately determined, depending on the intended use. In general, it is determined in a range of 1 to 500 nm. From the point of view that low viscosity, excellent dispersibility and dispersion stability can be obtained and precipitates are less likely to occur, the average primary particle diameter of the metal particles is preferably 5 to 200 nm ([0088]).
However, Ogura et al. did not discloses or suggested: a metal dispersion liquid comprises tabular metal particle A, and metal particle B, wherein an average equivalent 
a content a of the tabular metal particles A and a content b of the metal particles B with respect to a total mass of the metal dispersion liquid satisfy Expression (2): 
A1 > B1….. Expression (1) 
0.0001 ≤ b/(a+b) ≤ 0.3….. Expression (2). 

(4) Sakaguchi et al. (# US 2009/0258202) discloses a method for producing a metal particle dispersion wherein a metal compound is reduced by using carbodihydrazide represented by the formula (1) below or a polybasic acid polyhydrazide represented by the formula (2) below (wherein R represents an n-valent polybasic acid residue) in a liquid medium. By reducing the metal compound in the presence of a compound having a function preventing discoloration of the metal, there can be obtained a metal particle dispersion having excellent discoloration preventing properties. Metal particles produced by such methods have a uniform particle diameter and are excellent in dispersion stability. By using a conductive resin composition or conductive ink containing a metal particle dispersion obtained by such production methods, there can be formed a conductive coating film, such as a conductive circuit or an electromagnetic layer, having good characteristics (see Abstract).

(5) Oyanangi et al. (# US 2015/0077489) discloses a pigment dispersion containing metal pigment, wherein the metal pigment contains plate-like particles, and in the case where the longitudinal diameter on the planar surface of the plate-like particle 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853